Citation Nr: 0418288	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral ankle 
disability.   

3.  Entitlement to service connection for a bilateral foot 
disability.    

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo, Counsel


INTRODUCTION


The veteran served on active duty from January 1965 to 
November 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A personal hearing was held before the undersigned Acting 
Veterans Law Judge in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is necessary 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Regarding the claims for service connection for back, ankle 
and foot disabilities, the Board finds that a VA examination 
is necessary to determine the nature and etiology of the 
claimed disabilities.  At the hearing before the Board in 
October 2003, the veteran stated that he injured his back and 
ankles while serving in Vietnam. He stated that he injured 
his ankles and back after jumping out of airplanes and 
helicopters.  The veteran also stated that he injured his 
back in 1968 when a tank he was riding on was hit by a PT 
round.  The Board notes that service personnel records show 
that the veteran was involved in combat with the enemy while 
serving in Vietnam. The service records show that the veteran 
was awarded the Combat Infantryman's Badge and a 
Parachutist's Badge.  The veteran's military occupation was 
combat engineer and light weapons infantryman.  Clearly, 
therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) and its implementing regulation, 38 C.F.R. § 3.304(d) 
(2003) apply in this case.  Thus, there is competent evidence 
of the in-service injury to the back and ankles.  The Board 
also notes that the veteran reported injuring his ankle while 
making paratrooper jumps at Fort Benning.    
 
The medical evidence of record shows that the veteran had a 
current diagnosis of gouty arthritis of the ankles and a 
herniated disc at L4-5.  In a private treatment record dated 
in July 1985, the veteran was noted to have mild gouty 
arthritis.  Subsequent medical records show complaints of and 
treatment for gouty arthritis of the ankles.  A March 1978 
private medical record notes that the veteran had complaints 
of low back pain.  Examination revealed slight tenderness of 
the back.  In a private treatment note dated May 26, 1987, 
the veteran stated that he suffered an acute injury to his 
lower back at work moving a 460-pound drum the previous day.  
A June 1987 magnetic resonance imaging (MRI) was conducted 
and a herniated disc of L4-L5 on the left was detected.  The 
diagnosis was low back pain and sciatica.  In August 1988, 
the veteran presented at a private facility with low back 
pain due to stepping on a brick three days ago.  The 
diagnosis was recurrent, acute low back muscular injury.  In 
May 1989, the veteran presented with back pain of one to two 
days duration.  The diagnosis was muscular pain.  

The Board finds that an examination is necessary to obtain a 
competent opinion as to whether the current lumbar spine 
disability and the bilateral ankle disability are related to 
service to include the injuries in service.  

Regarding the claim for service connection for a foot 
disability, the Board notes that the veteran was treated for 
a foot fungus in service in April 1968.  Bilateral tinea 
pedis was diagnosed on VA examination in May 1982.  Tinea 
intertrigo was diagnosed in March 1994, and erythema and 
discoloration between the toes was diagnosed in December 
1995.  Therefore, an examination should be obtained to 
determine whether any current foot disability to include a 
skin disability, is related to service.

At the hearing before the Board, the veteran reported that he 
underwent an audiometric examination at the VA medical center 
in Tuskeegee, Alabama after the January 2003 VA examination.  
This examination report and VA treatment records of treatment 
of the hearing loss are not of record.  The veteran also 
stated that he sought treatment for back pain from Dr. Kolar, 
in Columbus, Georgia, in 1976 or 1977.  It appears that the 
RO did not make an attempt to obtain these records.  The 
record further shows that the veteran receives treatment for 
his back, ankle and foot disabilities at the Horizon 
Northside Family Care Center.  The veteran submitted records 
from this medical facility dated to September 2000.  The RO 
did not make an attempt to obtain the treatment records dated 
from September 2000.  The Board is obligated to seek these 
records prior to adjudicating the appeal.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should contact the 
veteran to obtain the address of Dr. 
Kolar in Columbus, Ohio.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care provider should be contacted 
and asked to provide copies of all 
clinical records documenting such 
treatment.  All records obtained should 
be associated with the claims folder.

The RO or AMC should request the 
veteran's treatment records showing 
treatment of the back, ankle and foot 
disabilities from Horizon Northside 
Family Care Center dated from September 
2000

2.  The RO or AMC should obtain all 
records of the veteran's treatment for 
bilateral hearing loss at the Tuskeegee, 
Alabama, medical facility and the 
Montgomery VA medical facility dated from 
September 1999 including any reports of 
audiometric examinations conducted since 
January 2003.   

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent, and etiology of the 
lumbar spine and bilateral ankle 
disabilities.   

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the lumbar spine and bilateral ankle 
disabilities are related to service to 
include the back and ankle injuries in 
service.  The examiner should provide a 
rationale for the opinions.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the foot disability.  The 
examiner should report all diagnoses 
including the diagnosis of any skin 
disability of the feet.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the foot disability is related to 
service.  Attention is invited to the 
service medical record showing treatment 
for foot fungus in April 1968.  The 
examiner should provide a rationale for 
the opinions.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.

5.  Then the RO should readjudicate the 
issues of entitlement to service 
connection for a lumbar spine, bilateral 
ankle and bilateral foot disabilities and 
entitlement to a compensable evaluation 
for bilateral hearing loss.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board if 
otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. L. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




